Citation Nr: 0946271	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  04-31 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased evaluation for service 
connected low back strain with degenerative disc disease and 
arthritis, currently 40 percent disabling.  

2.	Entitlement to service connection for a neck disability.  

3.	Entitlement to service connection for headaches.  

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for hydrocephalus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to May 
1984.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2009, the Veteran testified in a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The issues of entitlement to service connection for a neck 
disability, headaches, hydrocephalus and neurological 
abnormalities secondary to low back strain are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence does not show unfavorable 
or unfavorable ankylosis of the spine and does not show 
incapacitating episodes of at least 6 weeks during the past 
12 months.  

2.	By an unappealed May 1989 decision, the Board denied the 
Veteran's claim for hydrocephalus because there was no 
evidence of a nexus to service.  

3.	Evidence received subsequent to the May 1989 Board 
decision is evidence not previously submitted to the RO, 
relates to an unestablished fact necessary to substantiate 
the claim and presents a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2009).

2.	The May 1989 Board decision is final.  38 U.S.C. § 4004(b) 
(1988); 38. C.F.R. § 19.104 (1988).  

3.	New and material evidence has been submitted and the claim 
of entitlement to service connection for hydrocephalus is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2002 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  Another letter was sent 
in May 2004.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  The May 
2004 letter also notified the Veteran of both the reopening 
criteria and the criteria for establishing the underlying 
claim for service connection that were found insufficient in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In March 2006, another letter was sent to the 
Veteran including the notice provisions set forth in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of supplemental statements of the case issued in May and 
June 2009, after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The Veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in September 2005, August 2007 and 
September 2008.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Increased Rating 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Veteran is currently assigned a 40 percent disability 
evaluation for his service-connected low back strain with 
degenerative disc disease under 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  The Board notes that the Veteran was also 
service connected for arthritis associated with his low back 
strain in a June 2009 rating decision.  The RO informed the 
Veteran that a separate evaluation for arthritis would 
constitute pyramiding.  

Disabilities of the thoracolumbar spine, including under 
Diagnostic Code 5243, are to be rated under the General 
Rating Formula for Diseases and Injuries of the Spine. See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  Under 
that rating formula, a 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  Unfavorable ankylosis is defined, in 
pertinent part, as a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension. Id., 
Note (5).  These criteria are to be applied irrespective of 
whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, and they are meant to encompass and take into account 
the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
See Id.

The Board has reviewed all the medical evidence of record, 
including the VA examinations and treatment records.  The 
medical evidence shows that the Veteran's back disability is 
not entitled to a higher evaluation.  As the rating criteria 
provides, there must be ankylosis of the spine to warrant an 
increased evaluation.  In this case, there is no objective 
medical evidence of favorable or unfavorable ankylosis.  
Therefore, the Veteran is not entitled to an evaluation 
higher than 40 percent, including a 50 or 100 percent 
evaluation, under the General Rating Formula for Diseases and 
Injuries of the Spine.

The medical records also show a diagnosis of degenerative 
disc disease of the lumbar spine.  Intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  The Board 
previously determined that a higher rating is not warranted 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) 
(2009).

In the August 2007 and September 2008 VA examinations, the 
examiner noted that the Veteran had not been placed on bed 
rest by a physician in the last 12 months.  The Veteran 
indicated that there were several times when his symptoms 
caused bed rest, however, he did not seek medical attention 
and was not prescribed bed rest by a physician.  The 
remaining medical treatment records also do not show that bed 
rest was prescribed.  As such, the Board finds that the 
medical evidence of record does not show that the Veteran had 
incapacitating episodes as defined by 38 C.F.R. § 4.471a, 
Diagnostic Code 5243 and the Veteran is not entitled to an 
increased evaluation under this code.

The Board notes that consideration was given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2008), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991), to specifically include other diagnostic 
codes pertinent to the rating of lumbar spine disabilities.  
The Board has also considered the Veteran's complaints of 
pain.  The objective medical evidence, however, does not show 
that pain on use resulted in additional functional limitation 
to the extent that under the limitation of motion codes the 
Veteran's disability would be more than 40 percent disabling.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the Board 
finds that the objective medical evidence of record does not 
support the assignment of a higher disability rating.

Pursuant to Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities, such as bowel or bladder impairment, are to be 
rated separately under an appropriate diagnostic code.  38 
C.F.R. § 4.471a.  The VA examinations indicated no radicular 
symptoms, however, there was evidence of neurological 
abnormalities affecting bladder and bowel control and 
erectile dysfunction.  These issues are further discussed in 
the remand portion of this decision.  

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 40 percent 
schedular evaluation.  The veteran is currently receiving 
total disability rating based on individual unemployability.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2009) is not warranted. 



New and Material Evidence

The Veteran's current claim is one involving entitlement to 
service connection for hydrocephalus.  This claim is based 
upon the same factual basis as his previous claim, which was 
last denied in a May 1989 Board decision that became final.  
As such, it is appropriate for the Board to consider this 
claim as a request to reopen the previously denied claim.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
service connection for hydrocephalus was denied by the Board 
in May 1989 because there was no evidence that hydrocephalus 
was related to service.  The Veteran did not appeal this 
decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  The Board 
will address the evidence submitted since the Board's 
decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the May 1989 Board decision, the Veteran submitted 
private medical records.  Particularly, in a letter dated in 
February 1994, a private physician found that the Veteran had 
a severe brain injury in service that was initially 
misdiagnosed and hydrocephalus was found more than a year 
after the injury.  In another letter in January 2003, a 
private physician from a neurosurgical institute found that 
the hydrocephalus was a result of a head trauma prior to 
surgery in 1998.  

The Board finds that the private medical evidence is new and 
material.  This evidence was not previously submitted to the 
RO or the Board.  The private medical evidence related to the 
etiology of the Veteran's hydrocephalus which was an 
unestablished fact necessary to substantiate the claim for 
service connection.  As the private medical evidence related 
to a possible nexus between the current disability and 
service, it raises a reasonable possibility of substantiating 
the claim.  

Therefore, the Board finds that new and material evidence has 
been submitted.  Accordingly, the Veteran's claim for service 
connection for hydrocephalus is reopened and the Board will 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) citing Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board is required to decide whether new 
and material evidence has been received preliminarily to 
addressing merits).  This issue is further discussed in the 
remand section of this decision.  


ORDER

Entitlement to an increased evaluation for service connected 
low back strain with degenerative disc disease and arthritis, 
currently 40 percent disabling is denied.

Having presented new and material evidence, the Veteran's 
claim of service connection for hydrocephalus is reopened.


REMAND

After a review of the record, the Board concludes that 
additional development is necessary.  The duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits when there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; when there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; when there is an indication 
that the disability or symptoms may be associated with the 
veteran's service or with another service-connected 
disability; and when there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

Regarding the Veteran's claim for a neck disability, the 
Veteran asserts that his neck pain is secondary to his low 
back strain.  In the March 2003 VA Compensation and Pension 
Examination, the examiner noted that the Veteran's back pain 
moved up from his spine and into his neck.  To date, a VA 
examination has not addressed whether the Veteran's neck pain 
is secondary to his low back disability, therefore, a remand 
is necessary to determine the etiology of the Veteran's neck 
disability.  

Additionally, in a letter dated in February 1994, a private 
physician found that the Veteran had a severe brain injury in 
service that was initially misdiagnosed and hydrocephalus was 
found more than a year after the injury.  In another letter 
in January 2003, a private physician from a neurosurgical 
institute found that the hydrocephalus was a result of a head 
trauma prior to surgery in 1998.  Based on the foregoing, the 
Board finds that a VA examination is necessary to determine 
if the hydrocephalus was related to a head injury in service.  

Lastly, the treatment records suggest that headaches were the 
result of hydrocephalus.  The veteran also suggested that his 
neck disability caused his headaches.  As such, the outcome 
of the Veteran's claims for service connection for 
hydrocephalus and neck pain could impact his pending claim 
for service connection for headaches.  The Board finds that 
these claims are inextricably intertwined, therefore, before 
the issue of headaches can be addressed on appeal, the 
Veteran's claims for service connection for hydrocephalus and 
neck pain must be addressed.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  As such, the issue of service connection 
for headaches is also remanded to determine if they are 
caused by service or a service connected disability.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the Veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the Veteran and which portion VA will 
attempt to obtain on behalf of the Veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2009).  
The notice should also address the 
requirement for secondary service 
connection.  The Veteran should be 
afforded the appropriate period of time 
for response to all written notice and 
development as required by VA law.

2.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of 
neck pain, hydrocephalus and headaches.  
The claims file must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiners 
should state whether the Veteran's 
disabilities are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by active service 
or to another service connected 
disability.  Any opinion expressed should 
be accompanied by supporting rationale.

3.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the Veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


